     Case 3:18-cv-01895-AJB-LL Document 188 Filed 02/12/21 PageID.2081 Page 1 of 4




1
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8
                      SOUTHERN DISTRICT OF CALIFORNIA
9
10
11     SECURITIES AND EXCHANGE                         Case No. 3:18-cv-01895-AJB-LL
       COMMISSION,
12
13                 Plaintiff,                          FINAL JUDGMENT AS TO
                                                       MICHAEL SEAN MURPHY
14           vs.
15     RMR ASSET MANAGEMENT
       COMPANY, et al.,
16
17                 Defendants.

18
19
20         Consistent with the Court’s Order Granting Plaintiff Securities and
21   Exchange’s Motion for Summary Judgment (Dkt. No. 137), finding that Defendant
22   Michael Sean Murphy (“Defendant”) violated Section 15(a)(1) of the Securities
23   and Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78o(a)(1)] and the
24   Court’s Order Granting in Part and Denying in Part the SEC’s Motion for
25   Remedies (Dkt. No. 186):
26                                           I.

27         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

28
     Case 3:18-cv-01895-AJB-LL Document 188 Filed 02/12/21 PageID.2082 Page 2 of 4




1    is permanently restrained and enjoined from violating, directly or indirectly,
2    Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)], by making use of
3    the mails or the means or instrumentalities of interstate commerce to effect
4    transactions in, or to induce or attempt to induce the purchase or sale of, a security
5    without being registered in accordance with Section 15(a)(1) of the Exchange Act
6    while engaged in the business of effecting transactions in securities for the account
7    of others.
8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
9    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
10   binds the following who receive actual notice of this Final Judgment by personal
11   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
12   attorneys; and (b) other persons in active concert or participation with Defendant
13   or with anyone described in (a).
14                                             II.
15         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
16   is enjoined for a period of five (5) years from the date of this Final Judgment from,
17   directly or indirectly, opening or maintaining any brokerage account(s) without
18   providing the relevant brokerage firm(s) a copy of the Complaint and a copy of this
19   Final Judgment.
20                                            III.
21         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
22   Defendant shall pay civil penalties in the amount of $419,040.40, pursuant to
23   Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u-1]. Defendant shall satisfy
24   this obligation by making this payment to the Securities and Exchange
25   Commission within 30 days after entry of this Judgment.
26         Defendant may transmit payment electronically to the Commission, which
27   will provide detailed ACH transfer/Fedwire instructions upon request. Payment
28
     Case 3:18-cv-01895-AJB-LL Document 188 Filed 02/12/21 PageID.2083 Page 3 of 4




1    may also be made directly from a bank account via Pay.gov through the SEC

2    website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by

3    certified check, bank cashier’s check, or United States postal money order payable

4    to the Securities and Exchange Commission, which shall be delivered or mailed to:
                  Enterprise Services Center
5                 Accounts Receivable Branch
                  6500 South MacArthur Boulevard
6                 Oklahoma City, OK 73169Enterprise Services Center
7    and shall be accompanied by a letter identifying the case title, civil action number,
8    and name of this Court; Michael Sean Murphy as a defendant; and specifying that
9    payment is made pursuant to this Final Judgment. Defendant shall simultaneously
10   transmit photocopies of evidence of payment and case identifying information to
11
     the Commission’s counsel in this action. By making this payment, Defendant
12
     relinquishes all legal and equitable right, title, and interest in such funds.
13
           The Commission shall hold the funds (collectively, the “Fund”) and may
14
     propose a plan to distribute the Fund subject to the Court’s approval. The Court
15
     shall retain jurisdiction over the administration of any distribution of the Fund.
16
           The Commission may enforce the Court’s judgment for civil penalties by
17
     moving for civil contempt (and/or through other collection procedures authorized
18
     by law) at any time after 30 days following entry of this Final Judgment.
19
     Defendant shall pay post judgment interest on any delinquent amounts pursuant to
20
     28 U.S.C. § 1961.
21
           ///
22
           ///
23
           ///
24
           ///
25
           ///
26
           ///
27
28
     Case 3:18-cv-01895-AJB-LL Document 188 Filed 02/12/21 PageID.2084 Page 4 of 4




1                                              IV.
2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that for no
3    longer than one year following the date of entry of this Final Judgment, this Court
4    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
5    Final Judgment.
6          IT IS SO ORDERED.
7    Dated: February 12, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
